RESTRICTION & SPECIES ELECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1)	Claims 1-15 are pending.
Claims 14 and 15 claim: ‘An application of the Lactobacillus of claim 4 in preparation of a product ..…’ and include the method step of preparation of a product. These claims are not in a proper form. Due to the inclusion therein of the method step of preparation of a product, these claims are interpreted in the instant restriction requirement set forth below as being drawn to a method of use of the Lactobacillus.
2)	Restriction to one of the following inventions is required under 35 U.S.C § 121:
	I.   Claims 1-13, drawn to a gene encoding CRAMP protein, a vector and a Lactobacillus comprising the gene and a composition comprising the same, classified in class A61K, 35/747.
	II.  Claims 14 and 15, drawn to an application of the Lactobacillus of claim 4 in preparation of a product, classified in class A61K 2035/115.
3)	Invention I and invention II is related as a product and process of use of the product.  Inventions are distinct if either or both of the following can be shown: (1) that the process of using the product as claimed can be practiced with another materially different product or (2) that the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the Lactobacillus of invention I can be used in a materially different process, for example, in a method of administering as a probiotic. 
4)	 Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction was not required because of one or more of the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 

Notice of Possible Rejoinder
5)	The Office has separated product and process claims based on restriction.  Where Applicant elects claims directed to the product, and the product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 C.F.R 1.312.  
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C § 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper lack of unity between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See ‘Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C § 103(b)’, 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C § 121 does not apply where the restriction is withdrawn by the examiner before the patent issues.  See MPEP § 804.01. 
Species Election
6)	The application contains claims directed to the following different groups of patentably distinct species of the claimed invention: 
(A)	Lactobacillus species (claims 4-13):
(i)  Lactobacillus plantarum and L. plantarum FCQHC24L1; and (ii) Lactobacillus lactis and L. lactis NZ9000. 
	The species identified above are independent or distinct because the different species have different structural and/or antigenic characteristics.  Each requires a separate search.

	(B)	Product species (claim 14):
		(a) Product that inhibits intestinal inflammation; (b) Product that reconstructs intestinal mucosal barrier; (c) Product that improves intestinal mucosal permeability; (d) Product that prevents or treats intestinal inflammation and diseases; (e) Product that improves diseases related to imbalance of intestinal homeostasis; and (f) Product that reduces the levels of IL-6, IL-1beta and TNF-alpha.
	The species identified above are independent or distinct because the different species have different functional characteristics.  Each requires a separate search.
(C)	Intestinal homeostasis imbalance species (claim 14):
(1)  Diabetes; (2) Pancreatitis; and (3) Metabolic syndrome. 
	The species identified above are independent or distinct because the different species have different pathological characteristics and symptoms.  Each requires a separate search.
7)	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and an election of species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and the elected species. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
	Should Applicant traverse on the ground that the species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record, showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C § 103 of the other invention. 
Correspondence
8)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
9)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system. The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835.
10)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022